 



Exhibit 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

By and Between

GRUBB & ELLIS COMPANY

and

ROBERT H. OSBRINK



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

As of January 1, 2004

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT (this “Agreement”) effective as of January 1, 2004, by
and between GRUBB & ELLIS COMPANY, a Delaware corporation having an address at
2215 Sanders Road, Suite 400, Northbrook, IL 60062 (the “Company”), and ROBERT
H. OSBRINK an individual residing at 3 Seyne, Newport Coast, CA 92657
(“Executive”).

W I T N E S S E T H:

     WHEREAS, the Company desires to employ Executive and Executive desires to
provide his exclusive services to the Company in connection with the Company’s
business; and

     WHEREAS, both parties desire to clarify and specify the rights and
obligations which each have with respect to the other in connection with
Executive’s employment.

     NOW, THEREFORE, in consideration of the agreements and covenants herein set
forth, the parties hereby agree as follows:

     1. Employment

     The Company hereby employs Executive as President of Transaction Services,
and Executive hereby accepts such exclusive employment and agrees to render
Executive’s exclusive services as an employee of the Company, all subject to and
on the terms and conditions herein set forth.

     2. Duties and Responsibilities of Executive

     Executive shall be exclusively employed as President of Transaction
Services, and Executive agrees to provide Executive’s exclusive services to the
Company, subject to the other provisions of this Section 2. Executive’s
responsibilities and duties shall be commensurate with those of a similarly
situated executive officer of an entity engaged in the business engaged, or
proposed to be engaged, in by the Company. In the performance of his duties,
Executive shall initially report to the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer of the Company. Executive shall use his
best efforts to maintain and enhance the business and reputation of the Company
and shall perform such other duties commensurate with Executive’s position as
may, from time to time, be designated to Executive by the Board or the Chief
Executive Officer of the Company. Executive shall be available to travel as the
reasonable needs of the Company shall require. Executive’s principal place of
employment shall be, at the discretion of the Company, either Newport Beach,
California or, the Chicago, Illinois metropolitan area. In the event that the
Company provides written notice (the “Relocation Notice”) to Executive to
re-locate his principal place of business to the Chicago, Illinois metropolitan
area, Executive shall do so and shall also relocate his principal place of
residence to the Chicago, Illinois metropolitan area, subject to the provisions
of Section 4(b) and Section 5(b) below. Nothing contained in this Section 2
shall limit Executive’s right to engage in charitable activities provided the
same do not materially effect the performance of Executive’s responsibilities
hereunder.

1



--------------------------------------------------------------------------------



 



     3. Compensation

          (a) In consideration for Executive’s services to be performed under
this Agreement and as compensation therefor, Executive shall receive, in
addition to all other benefits provided for in this Agreement, a base salary
(the “Base Salary”) at a rate of $400,000 per annum. All payments of Base Salary
shall be subject to all applicable withholdings and deductions, and shall be
payable in accordance with the Company’s customary payroll practices. The Base
Salary shall be subject to annual review by the Compensation Committee of the
Board (the “Compensation Committee”) and, pursuant to such annual review, the
Base Salary, as then currently in effect, may be increased, but not decreased,
at the discretion of the Compensation Committee, or by such other executive
officer of the Company as may be designated by the Compensation Committee.

          (b) In addition to the Base Salary, Executive shall be eligible to
receive annual bonus compensation (“Bonus Compensation”) based upon a bonus plan
and formula to be established each year during the Term hereof (as defined in
Section 5 below) by the Compensation Committee. The Bonus Compensation plan to
be established each year by the Compensation Committee shall be designed to take
into account both the performance of the Executive and the Company. The Bonus
Compensation plan for Executive with respect to calendar year 2004 is set forth
on Exhibit I annexed hereto. All Bonus Compensation shall be payable in
accordance with the procedures established from time to time by the Compensation
Committee, subject to all applicable withholding and deductions, and in
accordance with the Company’s customary payroll and bonus payment practices.

          (c) Executive shall be entitled to participate in the Company’s
contemplated, performance-based Long Term Incentive Plan (the “Incentive Plan”),
when and if such plan is implemented, in such amounts as shall be determined by
the Compensation Committee as approved by the Board.

     4. Benefits

          (a) In addition to the Base Salary and the Bonus Compensation, and
participation in the Incentive Plan, all as provided for in Section 3 hereof,
Executive shall be entitled to an aggregate of four (4) weeks of vacation per
year, which shall accrue on a monthly basis. In addition, Executive shall be
entitled to participate in or receive benefits equivalent to any employee
benefit plan or other arrangement, including but not limited to any medical,
dental, vision, retirement, disability and life insurance, generally made
available by the Company to similar executives, subject to or on a basis
consistent with the terms, conditions and overall administration of such plans
or arrangements; provided, that such plans and arrangements are made available
at the absolute and sole discretion of the Company and nothing in this Agreement
establishes any right of the Executive to the availability or continuance of any
such plan or arrangement. In addition, Executive shall be eligible for such
additional benefits as set forth on Exhibit II annexed hereto.

          (b) Executive shall be entitled to reimbursement for all reasonable
travel, entertainment and other reasonable expenses incurred in connection with
the Company’s business,

2



--------------------------------------------------------------------------------



 



provided that such expenses are (i) pre-approved by the Company if not in
accordance with the Company’s policies, and (ii) adequately documented and
vouchered in accordance with the Company’s policies. The Company shall pay or
reimburse Executive for all usual and customary dues and subscriptions
reasonably related to the performance of Executive’s responsibilities hereunder,
subject to the limitations set forth on Exhibit II annexed hereto. In addition,
in the event that the Executive is given the Relocation Notice by the Company,
the Company shall reimburse Executive for his documented, customary and
reasonable re-location expenses, up to an aggregate of $250,000, in connection
with moving his principal residence from Newport Beach, California to the
Chicago, Illinois metropolitan area. Such documented, reasonable re-location
expenses shall include, without limitation, living expenses in the Chicago,
Illinois metropolitan area for Executive and his spouse while searching for a
new residence, up to three (3) trips for Executive’s spouse to the Chicago,
Illinois metropolitan area to assist Executive in his search for a new residence
in the Chicago, Illinois metropolitan area, moving costs (including automobiles)
of Executive’s personal and household effects, and certain decorating costs
(such as painting, carpeting, drapes, etc. but not furniture).

          (c) Subsequent to the execution hereof, the Company’s shall reimburse
Executive for the first of $15,000 of reasonable, documented legal fees and
disbursements actually incurred by Executive in connection with the negotiation
of this Agreement.

     5. Term of Employment

          (a) Subject to the provisions of Section 5(b) below, the term of
Executive’s employment hereunder shall commence on January 1, 2004 and shall
terminate four (4) years from the date first set above, on December 31, 2007, or
such earlier time in accordance with Section 8 hereof. This Agreement may be
extended beyond December 31, 2007 upon the mutual written agreement of the
parties hereto.

          (b) Notwithstanding the provisions of Section 5(a) hereof, in the
event that Executive is given the Relocation Notice by the Company and provided
that Executive re-locates his principal place of business and primary residence
within ninety (90) days after Executive is give the Relocation Notice (subject
to an automatic thirty (30) day extension upon written notice thereof within
such ninety (90) day period from Executive to the Company), the term of this
Agreement shall automatically be revised to be (i) four (4) years commencing
from January 1st of the calendar year in which Mr. Osbrink is given the
Relocation Notice if such Relocation Notice is given to Mr. Osbrink on or before
June 30 of such calendar year, or (ii) four (4) years commencing January 1st of
the calendar year immediately following the calendar year in the Relocation
Notice is given if such Relocation Notice is given subsequent to June 30 of such
calendar year.

     6. Confidentiality

          (a) Executive agrees and covenants that, at any time during which
Executive is employed by the Company (which, for purpose of this Section 6 shall
include the Company’s subsidiaries and affiliates) or thereafter, Executive will
not (without first obtaining the express permission of the Company) (i) divulge
to any individual, partnership, corporation (including a

3



--------------------------------------------------------------------------------



 



business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, or other entity, or a government or
any political subdivision or agency thereof (“Person”), or use (either by
Executive or in connection with any business), any “Confidential Information”
(as hereinafter defined in Section 6(c) hereof) or (ii) divulge to any Person,
or use (either by Executive or in connection with any business), any “Trade
Secrets” (as hereinafter defined in Section 6(c) hereof) to which Executive may
have had access or which had been revealed to Executive during the course of
Executive’s employment, unless such disclosure is pursuant to a court order,
disclosure in litigation involving the Company or in any reports or applications
required by law to be filed with any governmental agency, but only after at
least ten (10) days prior written consultation with the Company.

          (b) Any interest in patents, patent applications, inventions,
copyrights, developments, innovations, methods, processes, analyses, drawings,
and reports (collectively, “Inventions”) which Executive may develop during the
period Executive is employed under this Agreement (either during regular
business hours or otherwise) relating to the fields in which the Company may
then be engaged shall belong to the Company; and Executive shall disclose the
Inventions to the Company and forthwith upon request of the Company, Executive
shall execute all such assignments and other documents and take all such other
action as the Company may reasonably request in order to vest in the Company all
right, title, and interest in and to the Inventions free and clear of all liens,
charges, and encumbrances.

          (c) As used in this Agreement, the term “Confidential Information”
shall mean and include all information and data in respect of the Company’s
(including its subsidiaries’ and affiliates’) operations, financial condition,
products, customers and business (including, without limitation, artwork,
photographs, specifications, facsimiles, samples, business, marketing or
promotional plans, creative written material and information relating to
characters, concepts, names, trademarks, tradenames, tradedress and copyrights)
which may be communicated to Executive or to which Executive may have access in
the course of Executive’s employment by the Company. Notwithstanding the
foregoing, the term “Confidential Information” shall not include information
which:



(i)   is, at the time of the disclosure, a part of the public domain through no
act or omission by Executive; or   (ii)   is hereafter lawfully disclosed to
Executive by a third party who or which did not acquire the information under an
obligation of confidentiality to or through the Company.

     As used in this Agreement, the term “Trade Secrets” shall mean and include
information, without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information
(i) derives economic value, actual or potential, from not being known to, and
not being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. In
addition,

4



--------------------------------------------------------------------------------



 



the term “trade secrets” includes all information protectible as “trade secrets”
under applicable law.

     Nothing in this Section 6 shall limit any protection, definition or remedy
provided to the Company under any law, statute or legal principle relating to
Confidential Information or Trade Secrets.

          (d) Executive agrees that at the time of leaving the employ of the
Company Executive will deliver to the Company and not keep or deliver to anyone
else any and all notes, notebooks, drawings, memoranda, documents, and in
general, any and all material relating to the business of the Company (except
Executive’s personal files and records) or relating to any employee, officer,
director, agent or representative of the Company.

     7. Restrictive Covenants

          (a) Non-Competition

     Executive hereby agrees and covenants that during the period (“Non-Compete
Period”) beginning with the initial commencement of Executive’s employment with
the Company (including subsidiaries or affiliates) and ending on the last day of
Executive’s employment with the Company, Executive will not, directly or
indirectly, engage in or become interested (whether as an owner, principal,
agent, stockholder, member, partner, trustee, venturer, lender or other
investor, director, officer, employee, consultant or through the agency of any
person or entity otherwise in any business or enterprise that at any time during
the Non-Compete Period shall be in whole or in substantial part competitive with
any material part of the business conducted by the Company (which, for purposes
of this Section 7 shall include the Company’s subsidiaries and affiliates;
except that ownership of not more than 1% of the outstanding securities of any
class of any entity that are listed on a national securities exchange or traded
in the over-the-counter market shall not be considered a breach of this
Section 7(a).

          (b) No-Raid

     Executive agrees and covenants that for the period commencing on the date
hereof and ending one (1) year following the termination of Executive’s
employment with the Company (the “Limited Period”), Executive will not (without
first obtaining the written permission of the Company), directly or indirectly,
divert or attempt to divert from the Company any business of any kind in which
the Company or its subsidiaries or affiliates is engaged.

          (c) Non-Solicitation

     Executive agrees and covenants that during the Limited Period, Executive
will not (without first obtaining the written permission of the Company), on his
own behalf or on behalf of any third party, directly or indirectly, recruit any
then current employee, consultant or independent contractor of the Company, or
any individual who has served in any such capacity at any time six (6) months
prior thereto, for employment or any other relationship (including but not
limited to an independent contractor), or induce or seek to cause such person to
terminate his or her employment or independent contractor arrangement with the
Company. As used in Sections

5



--------------------------------------------------------------------------------



 



7(a), 7(b) and 7(c) hereof, all references to the Company includes the Company’s
subsidiaries and affiliates.

          (d) Nondisparagement

     Each of the Company and Executive agree that upon inquiry from any third
party regarding the termination of Executive’s employment with the Company, if
termination is for reasons other than for Cause, such third party shall be
advised that Executive has decided to pursue other opportunities. Each of the
Company and Executive represents and agrees that each will not in any way
disparage the other (and with respect to the Company, Executive’s agreement
hereunder shall also apply to the Company’s current, former and future officers
and directors), or make any comments, statements, or communications to the media
or to any other third party that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. Executive agrees that he shall direct all third party
inquiries regarding Executive’s employment with the Company to the Company’s
Senior Vice President of Human Resources.

          (e) Indemnification

     Executive shall be indemnified by the Company in accordance with the
Company’s Bylaws, as same may be amended from time to time.

          (f) Cooperation by Employee

     With respect to any litigation, arbitration, mediation, administrative
hearing, or any other dispute resolution process to which the Company is a party
or which Executive is a witness at any time during or after the expiration of
the Term of this Agreement, Executive agrees to fully cooperate fully with the
Company, its attorneys and agents, with respect to any process including but not
limited to, interviews, depositions, preparation for testimony, and testifying
or otherwise providing evidence at no out of pocket cost to Executive. Executive
shall be indemnified by the Company in connection with Executive’s activities
pursuant to this Section 7(f), and the provisions of this Section 7(f) shall
survive the expiration or termination of this Agreement.

     8. Termination

     The following termination provisions and benefits are in lieu of the
benefits available under the Company’s written policies and procedures, as
amended, and the Company’s Executive Change of Control Plan, as amended and the
Company’s Executive Incentive Bonus and Severance Plan, as amended. Executive
agrees that his termination provisions shall not be governed by such policies
and plans.

          (a) Cause. Notwithstanding the terms of this Agreement, the Company
may discharge Executive and terminate this Agreement for cause (“Cause”) in the
event (i) of Executive’s willful and repeated refusal, to materially perform his
duties hereunder with reasonable diligence, or to follow a lawful directive of
the Board commensurate with the Executive’s position, in each such case, after
specific written notice and a reasonable opportunity to cure (other than a
failure or refusal resulting from Executive’s incapacity), (ii) Executive’s

6



--------------------------------------------------------------------------------



 



commission of an act involving fraud, embezzlement, or theft against the
property or personnel of the Company, (iii) Executive’s engagement in gross
reckless conduct that the Company in good faith reasonably determines will have
a material adverse affect on the reputation, business, assets, properties,
results of operations or financial condition of the Company, (iv) Executive
shall be convicted of a felony or shall plead nolo contendere in respect
thereof, or (v) Executive engages in any other criminal conduct or act of moral
turpitude that is injurious to the Company. As used in this section, the Company
includes the Company’s subsidiaries and affiliates. In the event Executive is
discharged pursuant to this Section 8(a), (i) Executive’s Base Salary, Bonus
Compensation, participation in the Incentive Plan and all benefits under
Section 4 hereof shall terminate immediately upon such discharge (subject to
applicable law, such as pursuant to the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and (ii) the Company
shall have no further obligations to Executive except for payment and
reimbursement to Executive for any monies due to Executive which right to
payment or reimbursement accrued prior to such discharge.

          (b) Incapacity. Should Executive become incapacitated to the extent
that Executive is unable to perform Executive’s duties pursuant to this
Agreement for a period of more than one hundred twenty (120) days in any twelve
(12) month period by reason of illness, disability or other incapacity, the
Company may, subject to the requirements of applicable law, terminate this
Agreement upon one month’s written notice at any time after said one hundred
twenty (120) day period and the Company shall have no further obligations to
Executive or his legal representatives except for payment and reimbursement to
Executive or his legal representatives for any monies due to Executive which
right to payment or reimbursement accrued prior to such discharge.

          (c) Death. This Agreement shall terminate immediately upon the death
of Executive, in which case the Company shall have no further obligations to
Executive or his legal representatives except for payment and reimbursement to
Executive or his legal representatives for any monies due to Executive which
right to payment or reimbursement accrued prior to Executive’s death.

          (d) Termination Without Cause. The Company may terminate Executive’s
employment with the Company without Cause (as defined in Section 8(a) above),
for any reason at any time, upon written notice to Executive, whereupon the
Executive shall be entitled to receive (i) all monies due to Executive which
right to payment or reimbursement accrued prior to such discharge, (ii) Base
Salary in accordance with the Company’s customary payroll practices for a period
of twelve (12) months following the date of such termination, and (iii) an
amount, payable monthly, equal to Executive’s monthly COBRA payments, increased
to compensate for any amount withheld by the Company due to federal and state
tax withholding requirements until the earlier of (A) twelve months from the
termination date or (B) Executive obtains health coverage from another source.
The Company’s payment of any amounts to Executive upon the termination of
Executive’s employment without Cause is expressly subject to and contingent upon
Executive executing and delivering to the Company at the time of such
termination the Company’s then standard form of release.

7



--------------------------------------------------------------------------------



 



          (e) Termination by the Executive for Good Reason. The Executive may
terminate his employment under this Agreement at any time for Good Reason by
giving written notice to the Company. For purposes of this Section 8(e), “Good
Reason” shall mean: (i) a material breach of this Agreement by the Company that
is not cured within thirty (30) days after written notice of the breach has been
given to the Company by the Executive; (ii) a reduction in Executive’s Base
Salary as then currently in effect (i.e. inclusive of any increases in the Base
Salary as same may have been increased subsequent to the execution hereof in
accordance with the provisions of Section 3(a) above); or (iii) a material
reduction in Executive’s duties and responsibilities such that the gross
revenues with respect to the business operations of the Company for which the
Executive is responsible immediately subsequent to any change in duties or
responsibilities is less than 70% of the annual budgeted revenues with respect
to the business operations of the Company (as established by the Company in
accordance with its standard procedures) which Executive was responsible for
immediately prior to such change; or (iv) Executive is required to directly
report to any officer or other executive of the Company other than the Company’s
Chief Executive Officer or Chief Operating Officer. In the event of a
termination by Executive for Good Reason, Executive shall be entitled to receive
(i) all monies due to Executive which right to payment or reimbursement accrued
prior to such discharge, (ii) Base Salary in accordance with the Company’s
customary payroll practices for a period of twelve (12) months following the
date of such termination, and (iii) an amount, payable monthly, equal to
Executive’s monthly COBRA payments, increased to compensate for any amount
withheld by the Company due to federal and state tax withholding requirements
until the earlier of (A) twelve months from the termination date or
(B) Executive obtains health coverage from another source. The Company’s payment
of any amounts to Executive upon Executive’s termination for Good Reason is
expressly subject to and contingent upon Executive executing and delivering to
the Company at the time of Executive’s termination for Good Reason the Company’s
then standard form of release.

          (f) Termination Pursuant to a Change of Control. In the event that (i)
the Executive is terminated by the Company without Cause, or Executive
terminates the agreement for “Good Reason” (as defined in Section 8(e) above,
but subject to the modification set forth in the immediately following
sentence), within eighteen (18) months after a “Change in Control” (as defined
below), or (ii) the Executive is terminated by the Company without Cause, or the
Executive terminates the agreement for Good Reason, six (6) months prior to a
Change in Control and in connection with or contemplation of a Change in Control
by the Company, the Executive shall be entitled to receive (i) all monies due to
Executive which right to payment or reimbursement accrued prior to such
discharge, (ii) two (2) times the Executive’s Base Salary paid ratably over a
period of twelve (12) months following the date of such termination in
accordance with the Company’s customary payroll practices, and (iii) two (2)
times the Executive’s “Applicable Bonus” (as defined below) paid ratably over a
period of twelve (12) months following the date of such termination in
accordance with the Company’s customary payroll practices. For purposes of this
Section 8(f) only, the definition of Good Reason shall be modified such that the
reference to “70% of such budgeted revenues immediately prior to such change” in
subclause (ii) of the first sentence of Section 8(e) above shall be deemed to
read “80% of such budgeted revenues immediately prior to such change.” The
Company’s payment of any amounts to Executive upon Executive’s termination upon
a Change in Control is expressly

8



--------------------------------------------------------------------------------



 



subject to and contingent upon Executive executing and delivering to the Company
at the time of such termination the Company’s then standard form of release.

     For purposes of this Agreement, the term “Change of Control” shall mean any
of the following: (a) a transaction or series of transactions which results in
the stockholders of Company, immediately prior to any such transaction or series
of transactions, failing to beneficially own, immediately after the effective
time of such transaction, securities of Company representing more than fifty
percent (50%) of the combined voting power of Company’s then outstanding
securities necessary to elect a majority of the Company’s directors, (b) Company
shall in one transaction or a series of transactions effect a merger,
consolidation, or exchange of its securities with any other entity which results
in the stockholders of Company immediately before the effective time of such
transaction failing to beneficially own, immediately after the effective time of
such transaction, securities representing more than fifty percent (50%) of the
combined voting power of the merged, combined or new entity’s outstanding
securities necessary to elect a majority of the directors of the merged,
combined or new entity, or (c) any person or entity, or persons or entities,
acquires in a transaction or series of transactions, substantially all the
assets of the Company.

     For purposes of this Agreement, the term “Applicable Bonus” shall mean (i)
if the Change in Control occurs on or before, or as of, December 31, 2005, the
cash bonus paid (or earned, if earned but not actually paid in full) pursuant to
the Bonus Compensation plan as set forth on Exhibit I annexed hereto, (ii) if
the Change in Control occurs subsequent to (and not as of) December 31, 2005,
the average of the cash bonuses paid (or earned, if earned but not actually paid
in full) to Executive during the immediately preceding two (2) years; and
(iii) if the Change in Control occurs subsequent to (and not as of) December 31,
2006, the average of the cash bonuses paid (or earned, if earned but not
actually paid in full) to Executive during the immediately preceding three
(3) years.

          (g) Exclusivity of Severance Provisions

     The Change in Control payment contemplated in Section 8(f) and the
Severance payment contemplated in Section 8(d) or Section 8(e), are mutually
exclusive (i.e. Executive may be entitled to one or the other, but not both).

     9. Violation of Other Agreements

     Executive represents and warrants to the Company that Executive is legally
able to enter into this Agreement and accept employment with the Company; that
Executive is not prohibited by the terms of any agreement, understanding, law or
policy from entering into this Agreement; that the terms hereof will not and do
not violate or contravene the terms of any agreement, understanding, law or
policy to which Executive is or may be a party, or by which Executive may be
bound or subject; and that Executive is under no physical or mental disability
that would hinder the performance of Executive’s duties under this Agreement.

9



--------------------------------------------------------------------------------



 



     10. Specific Performance; Damages

     In the event of a breach or threatened breach of the provisions of Section
6 or Section 7 hereof, Executive agrees that the injury which could be suffered
by the Company (which for purposes of this Section 10 shall include the
Company’s successor-in-interest, subsidiaries and affiliates) would be of a
character which could not be fully compensated for solely by a recovery of
monetary damages. Accordingly, Executive agrees that in the event of a breach or
threatened breach of Section 6 or Section 7 hereof, in addition to and not in
lieu of any damages sustained by the Company and any other remedies which the
Company may pursue hereunder or under any applicable law, the Company shall have
the right to equitable relief, including but not limited to the issuance of a
temporary or permanent injunction or restraining order, by any court of
competent jurisdiction against the commission or continuance of any such breach
or threatened breach, without the necessity of proving any actual damages. In
addition to, and not in limitation of the foregoing, Executive understands and
confirms that, in the event of a breach or threatened breach of Section 6 or
Section 7 hereof, Executive may be held financially liable to the Company for
any loss suffered by the Company as a result.

     11. Notices

     Any and all notices, demands or requests required or permitted to be given
under this Agreement shall be given in writing and sent, by registered or
certified U.S. mail, return receipt requested, by hand, or by overnight courier,
addressed to the parties hereto at their addresses set forth above or such other
addresses as they may from time-to-time designate by written notice, given in
accordance with the terms of this Section, together with copies thereof as
follows:

     In the case of the Company, with a copy simultaneously by like means, to:

Grubb & Ellis Company
2215 Sanders Road, Suite 400
Northbrook, IL 60062
Attention: Chairman of the Board

Notice given as provided in this Section shall be deemed effective: (i) on the
date hand delivered, (ii) on the first business day following the sending
thereof by overnight courier, and (iii) on the seventh calendar day (or, if it
is not a business day, then the next succeeding business day thereafter) after
the depositing thereof into the exclusive custody of the U.S. Postal Service.

     12. Waivers

     No waiver by any party of any default with respect to any provision,
condition or requirement hereof shall be deemed to be a waiver of any other
provision, condition or requirement hereof; nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.

10



--------------------------------------------------------------------------------



 



     13. Preservation of Intent

     Should any provision of this Agreement be determined by a court having
jurisdiction in the premises to be illegal or in conflict with any laws of any
state or jurisdiction or otherwise unenforceable, the Company and Executive
agree that such provision shall be modified to the extent legally possible so
that the intent of this Agreement may be legally carried out.

     14. Entire Agreement

     This Agreement sets forth the entire and only agreement or understanding
between the parties relating to the subject matter hereof and supersedes and
cancels all previous agreements, negotiations, letters of intent,
correspondence, commitments, plans and representations in respect thereof among
them, including, without limitation, any prior employment agreement and any
special severance agreements and, if applicable, the Company’s Executive Change
of Control Plan, and no party shall be bound by any conditions, definitions,
warranties or representations with respect to the subject matter of this
Agreement except as provided in this Agreement.

     15. Inurement; Assignment

     The rights and obligations of the Company under this Agreement shall inure
to the benefit of and shall be binding upon any successor of the Company or to
the business of the Company, subject to the provisions hereof. The Company may
assign this Agreement to any person, firm or corporation controlling, controlled
by, or under common control with the Company. Neither this Agreement nor any
rights or obligations of Executive hereunder shall be transferable or assignable
by Executive.

     16. Amendment

     This Agreement may not be amended in any respect except by an instrument in
writing signed by the parties hereto.

     17. Headings

     The headings in this Agreement are solely for convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.

     18. Counterparts

     This Agreement may be executed in any number of original or facsimile
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.

     19. Governing Law; Disputes

     This Agreement shall be governed by, construed and enforced in accordance
with the internal laws of the State of Illinois, without giving reference to
principles of conflict of laws. Any dispute or controversy arising under, out
of, in connection with or in relation to this

11



--------------------------------------------------------------------------------



 



Agreement shall be finally determined and settled by arbitration. Arbitration
shall be initiated by one party making written demand upon the other party and
simultaneously filing the demand together with required fees in the office of
the American Arbitration Association in Chicago, Illinois. The arbitration
proceeding shall be conducted in Chicago, Illinois by a single arbitrator in
accordance with the Expedited Procedures of the Employment Dispute Resolution
Rules required by the arbitrator. Except as required by the arbitrator, the
parties shall have no obligation to comply with discovery requests made in the
arbitration proceeding. The arbitration award shall be a final and binding
determination of the dispute and shall be fully enforceable as an arbitration
award in any court having jurisdiction and venue over such parties.

Remainder of Page Intentionally Blank

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

         
 
  EXECUTIVE:
 
   
 
  /s/ Robert H. Osbrink
 
 

--------------------------------------------------------------------------------

 
 
  ROBERT H. OSBRINK
 
   
 
  COMPANY:
 
   

  GRUBB & ELLIS COMPANY
 
   

  By:   /s/ C. Michael Kojaian
 
     

--------------------------------------------------------------------------------

 
 
      Name: C. Michael Kojaian

      Title: Chairman of the Board of Directors

13



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page

--------------------------------------------------------------------------------

1.
  EMPLOYMENT     1  
2.
  DUTIES AND RESPONSIBILITIES OF EXECUTIVE     1  
3.
  COMPENSATION     2  
4.
  BENEFITS     2  
5.
  TERM OF EMPLOYMENT     3  
6.
  CONFIDENTIALITY     3  
7.
  NON-COMPETITION; NON-SOLICITATION     5  
8.
  TERMINATION     6  
9.
  VIOLATION OF OTHER AGREEMENTS     9  
10.
  SPECIFIC PERFORMANCE; DAMAGES     10  
11.
  NOTICES     10  
12.
  WAIVERS     10  
13.
  PRESERVATION OF INTENT     11  
14.
  ENTIRE AGREEMENT     11  
15.
  INUREMENT; ASSIGNMENT     11  
16.
  AMENDMENT     11  
17.
  HEADINGS     11  
18.
  COUNTERPARTS     11  
19.
  GOVERNING LAW; DISPUTES     11  

 